NUMBER 13-16-00264-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ROBERT GREGORY COLE,                                                       Appellant,

                                          v.

WAL-MART STORES TEXAS, LLC,                                                 Appellee.


               On appeal from the County Court at Law No. 2
                       of Cameron County, Texas.


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Benavides
                    Memorandum Opinion Per Curiam

      On September 22, 2016, this Court issued an opinion and judgment in this appeal,

dismissing the appeal for want of prosecution. The parties have now filed a joint motion

to dismiss the appeal. The parties represent in the motion that they have reached a

settlement and ask the Court to render judgment effectuating the parties’ agreement.

The parties have agreed: that appellant takes nothing on all causes of action asserted
by appellant against appellee Wal-Mart Stores Texas, LLC and that appellant will bear

and be responsible his own attorney’s fees, costs and expenses arising from or related in

any way to the incident, the suit, the appeal or the agreement reached between the

parties.

       The Court having examined and fully considered the joint motion filed by the

parties, is of the opinion that it should be GRANTED. Accordingly, we withdraw our

opinion and judgment of September 22, 2016, RENDER judgment effectuating the

parties' settlement agreement, and DISMISS the appeal.             In accordance with the

agreement of the parties, costs will be taxed against appellant.



                                                              PER CURIAM

Delivered and filed the
6th day of October, 2016.




                                            2